Citation Nr: 0412198	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  01-07 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for stress fractures of 
the right leg and foot.

2.  Entitlement to service connection for stress fractures of 
the left leg and foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of inactive duty for training in the 
South Carolina Army National Guard from August 1998 to 
January 1999 and a period of active duty for training from 
January to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision that 
denied the veteran's claims of entitlement to service 
connection for bilateral stress fractures of the legs and 
feet and for chronic right shoulder instability.  The veteran 
disagreed with this decision in January 2000.  By rating 
decision and in a statement of the case issued to the veteran 
and his service representative in August 2001, the Regional 
Office (RO) evaluated the veteran's service connection claims 
for bilateral stress fractures of the legs and feet under the 
VCAA and concluded that no change was warranted in the denial 
of these claims.  The veteran perfected a timely appeal when 
he filed a substantive appeal (VA Form 9) later that same 
month, in August 2001, and limited his appeal to the issues 
of entitlement to service connection for bilateral stress 
fractures of the legs and feet.  In a supplemental statement 
of the case issued to the veteran and his service 
representative in August 2003, the RO concluded that no 
change was warranted in the denial of this claim.

It is noted that, by rating decision issued in August 2003, 
the RO granted service connection for recurrent right 
shoulder dislocation, status-post surgical repair, evaluating 
it as 20 percent disabling effective August 7, 1999 (the day 
after the date of the veteran's discharge from service).  As 
no appeal has been initiated, and as the time for initiating 
an appeal of this decision does not expire before August 
2004, this issue is not presently before the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's in-service complaints of stress fractures 
of the right and left legs and feet were acute, transitory, 
and completely resolved with in-service treatment.

3.  There is no competent medical opinion that the veteran 
currently suffers from stress fractures of the right and left 
legs and feet, or residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for stress fractures of the right leg and foot 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for establishing entitlement to service 
connection for stress fractures of the left leg and foot have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.   However, assuming solely 
for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

In the present case, regarding the issues of entitlement to 
service connection for bilateral stress fractures of the legs 
and feet, only after the January 2000 rating decision was 
promulgated did the AOJ (in this case, the RO), on May 23, 
2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on May 23, 2001, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board in January 2004, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for bilateral stress 
fractures of the legs and feet.  In a letter dated in May 
2001, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what was needed to 
substantiate the claims, what records VA would attempt to 
obtain on behalf of the veteran, what records the veteran was 
expected to provide in support of his claims, and the need to 
provide any additional information to the RO.  The veteran 
and his representative were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claims and the requirement to submit medical evidence that 
established entitlement to service connection for bilateral 
stress fractures of the legs and feet.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claims of entitlement to service 
connection for bilateral stress fractures of the legs and 
feet poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that the veteran reported no history, diagnosis, or treatment 
of a bone deformity at his enlistment physical examination in 
August 1998.  Clinical evaluation of the veteran revealed 
that he had normal arches in his feet and they were within 
normal limits.  He was found qualified for enlistment.

It appears that, on February 22, 1999, the veteran was 
suffering from bilateral tibial stress syndrome and was 
placed on a temporary physical profile that ended on March 7, 
1999.  The certified physician's assistant who completed the 
physical profile form also noted that stress fractures should 
be ruled out and noted that a bone scan had been ordered.  No 
further assessment was provided.

A review of the veteran's NGB Form 22, "Report Of Separation 
And Record Of Service," indicates that the veteran was in 
the South Carolina Army National Guard from August 1998 to 
August 1999 and was discharged for failure to meet medical 
procurement regulations.  A review of the veteran's DD-214 
indicates that he entered active duty for training in January 
1999 and was discharged in August 1999 for failure to meet 
procurement medical fitness standards.

In a Decision Review Officer (DRO) Conference Report dated in 
December 2001, the DRO noted that the veteran contended that 
he had incurred stress fractures in both of his legs during 
service in the Army National Guard.  The veteran explained 
that he had not received treatment for his claimed stress 
fractures in both legs since service because he had been 
unable to afford treatment.  

On VA bones examination in October 2002, the veteran 
complained that his legs bothered him when they swelled up 
about once a month for a day, he experienced pain in his 
legs, and his leg pain flared up after a long day of standing 
on concrete.  He stated that he had no specific physical 
activity restriction due to his reported bilateral leg pain.  
The VA examiner stated that the veteran's claims folder had 
been reviewed.  The veteran's medical history included the 
onset of anterior shin splint pain with running during active 
duty for training in 1999, pre-tibial edema during active 
duty for training in 1999, and a positive bone scan.  The VA 
examiner noted the February 22, 1999, report (discussed 
above) that referred to bilateral tibial stress syndrome and 
rule out stress fractures.  This examiner also noted that 
there was no evidence that a bone scan had been done or what 
the results were.  Physical examination of the veteran 
revealed that he walked without a limp, 2+ distal pulses in 
the lower legs, no pedal edema, mild tenderness in the medial 
surface of the mid-shaft on the right calf, no tenderness on 
the left calf, and no erythema.  X-rays of the veteran's 
bilateral tibia and fibula were obtained and interpreted as 
showing no evidence of fracture, subluxation, or dislocation.  
The joint spaces were well preserved without evidence of 
narrowing, osteophytes, or subchondral cyst.  The 
radiologist's impression was no osseous abnormality in the 
tibia and fibula bilaterally.  The VA examiner stated that he 
had reviewed the x-rays.  He also stated that there was no 
evidence that the veteran had been treated for any leg 
problems beyond the one in-service episode on February 22, 
1999.  The VA examiner's impression was that the tibial 
stress syndrome identified on February 22, 1999, had not 
resulted in any long-term sequelae (or consequences) 
extending to the present.

On VA bone scan of the veteran's lower extremities in 
November 2002, the radiologist noted that there was 
appropriate symmetric uptake within the joints.  He concluded 
that there was no evidence for abnormal activity within the 
lower legs.

On a VA Form 3101 completed in February 2003, it was noted 
that there were no in-service treatment records available for 
the veteran pertinent to his claimed leg injury during active 
duty for training between January and April 1999.


Analysis

The veteran and his service representative essentially 
contend on appeal that he injured both of his legs during his 
period of active duty for training in the Army National Guard 
and, therefore, he is entitled to service connection for 
stress fractures of the right leg and foot and for stress 
fractures of the left leg and foot as a result of the claimed 
in-service injuries.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for stress 
fractures of the both legs and feet.  The veteran's claimed 
in-service injuries to his legs appear to have been acute, 
transitory, and completely resolved with in-service 
treatment.  There also is no competent medical opinion that 
the veteran suffers from any current disability that could be 
related to the veteran's service.

In this regard, the Board acknowledges that a review of the 
veteran's service medical records from his period of active 
duty for training indicates that, in February 1999, he was 
placed on a temporary physical profile due to bilateral 
tibial stress syndrome (or shin splints) and rule out stress 
fractures.  However, and as noted by the VA examiner who 
conducted the October 2002 VA bones examination, there was no 
evidence that the veteran was treated for shin splints during 
his active duty for training beyond this one episode or that 
he had received any treatment for shin splints since his 
discharge.  Additionally, the VA examiner found that there 
was no current evidence of shin splints on physical 
examination of the veteran in October 2002.  This examiner 
reasonably concluded that there was no evidence of any long-
term sequelae (or consequences) of the bilateral tibial 
stress syndrome noted during the veteran's active duty for 
training.  More importantly, the VA bone scan completed in 
November 2002 revealed no evidence of abnormal activity (to 
include shin splints) in the lower legs.  Thus, there is no 
evidence of any current disability that could be related to 
the veteran's claimed in-service stress fractures.

In this regard, the Board observes that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for stress 
fractures in the both legs and feet are lay statements.  In 
this regard, the Board notes that the veteran is competent to 
provide lay statements as to the features or symptoms of an 
injury or illness.  Similarly, the veteran also is competent 
to provide lay statements as to the sequence of events that 
led to the injuries he purports to have sustained during 
service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran and his 
service representative have maintained throughout the 
pendency of this appeal that he incurred stress fractures in 
both legs during active duty for training.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of his claimed stress 
fractures of the both legs and feet.  Therefore, the Board 
cannot assign any probative value to the lay assertions in 
the record of this claim that stress fractures of both legs 
and feet were incurred during active duty for training.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral stress fractures of the legs and feet.  38 U.S.C.A. 
§ 1110 (West Supp. 2002).  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
appeal is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to service connection for stress fractures of 
the right leg and foot is denied.

2.  Entitlement to service connection for stress fractures of 
the left leg and foot is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



